Citation Nr: 0841816	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-05 903	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
generalized anxiety disorder, currently evaluated as 70 
percent disabling.

2.  Entitlement to an effective date earlier than March 12, 
2004 for the grant of a 70 percent rating for generalized 
anxiety disorder.

3.  Entitlement to an effective date earlier than March 12, 
2004 for the grant of a total rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1967 until 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the St. 
Petersburg, Florida regional office (RO) of the Department of 
Veterans Affairs (VA) which increased the veteran's 
generalized anxiety disorder disability evaluation to 50 
percent, effective March 12, 2004.  This July 2004 rating 
decision also denied the veteran's TDIU claim.

A January 2005 rating decision increased the rating for 
generalized anxiety disorder to 70 percent, effective March 
12, 2004 and granted entitlement to TDIU with the same 
effective date.  

In February 2007, the veteran appointed the American Legion 
to serve as her representative, replacing retiring private 
attorney Richard A. LaPointe.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In January 2005 the veteran's then attorney submitted a 
generic statement in response to the January 2005 decision to 
grant a 70 percent rating for generalized anxiety disorder 
and a TDIU.  He wrote that "if any claim was granted an 
initial or increased rating, the veteran wishes to appeal 
that claim for a still higher rating and an earlier effective 
date."  In March 2005, the attorney submitted a form letter 
labeled "NOTICE OF DISAGREEMENT" in which he indicated that 
he wanted to appeal the effective dates established in the 
January 2005 rating decision.  

The Board is required to remand the effective date issues to 
the agency of original jurisdiction because a statement of 
the case (SOC) has not been issued on these issues.  
Manlincon v. West, 12 Vet. App. 238 (1999).
In a presentation to the Board in November 2008, the 
veteran's representative reported that the veteran was 
contending that her condition had worsened since the last VA 
examination in April 2004 and that she was increasingly 
unable to interact with people.  The veteran is entitled to a 
new VA examination where there is evidence that the condition 
has worsened since the last examination.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

In addition, after this appeal was certified to the Board, 
the United States Court of Appeals for Veterans Claims 
announced expanded duties to provide notice under the 
Veterans Claims Assistance Act in claims for increased 
ratings.  38 U.S.C.A. § 5103(a) (West 2002).

In an increased-compensation claim, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Vazquez-Flores v. Peake, 22 
Vet. App. 120 (2008).

The veteran was provided with VCAA notice in April 2004, 
however, this notice is insufficient under Vazquez-Flores as 
it did not tell the veteran that to substantiate the claim 
she should submit evidence of the impact of the veteran's 
disability on her employment or daily life.

Accordingly, the case is REMANDED for the following action:

1.   Provide the veteran with a VCAA 
notice letter regarding her claim for an 
increased rating for generalized anxiety 
disorder, telling her: (1) that she 
should substantiate her claim with 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on her employment and daily life; (2) 
that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability from 
0 to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life; and (4) 
providing her with examples of evidence 
that could be used to substantiate the 
claim.

2.  The veteran should be afforded a VA 
psychiatric examination to determine all 
current manifestations of generalized 
anxiety disorder.

The examiner should review the claims 
folder and note such a review in the 
examination report.

3.  A statement of the case should be 
issued as to the appeals for earlier 
effective dates for the grant of a 70 
percent rating for generalized anxiety 
disorder and TDIU.  These issues should 
not be certified to the Board unless 
timely substantive appeals are received.

4.  If the claim for increased rating for 
generalized anxiety disorder is not fully 
granted, a supplemental statement of the 
case should be issued before the claim is 
returned to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

